EXHIBIT 10.1

 

[img_ex101001.jpg]

 

May 08, 2014

 

Brian Kistler

531 Airport North Office Park

Fort Wayne, Indiana 46825

 

Dear Brian,

 

This letter is being delivered in connection with your employment by Success
Holding Group Int’l Inc., a Colorado corporation (the “Company”). By signing
this letter, you agree that this letter sets forth the basic terms and
conditions of your employment.

 

1. Salary. Your salary is set at USD$36,000 per year.

 

2. Duties. Your job title is President. As an exempt employee, you are required
to exercise your specialized expertise, independent judgment and discretion to
provide high-quality services. You are required to follow office policies and
procedures adopted from time to time by the Company and to take such general
direction as you may be given from time to time by your superiors. The Company
reserves the right to change these policies and procedures at any time. (Also
see Adjustments and Changes in Employment Status - below). You are required to
devote the level of your energies, efforts and abilities The tasks are listed
below:

 

 

(a)

Achieve Success Holding Group Int’l Inc. to get into the main board of the stock
market in the United States.

 

 

   

(b)

Responsible for the application for OTC:QB market & NASDAQ/AMEX.

 

 

   

(c)

Set-up a goal from the total shares of 110 million in USA territory and to
facilitate investment shareholders by held the investor Conferences. (commission
and price per share can be discuss with a separate agreement)

 

 

   

(d)

Responsible for the press release and contact media in the United States.

 

3. Hours of Work. As an exempt employee, you are expected to work the number of
hours required to get the job done.

 

 
1


--------------------------------------------------------------------------------




 

4. Immigration Documentation. Please be advised that your continued employment
is contingent on your ability to prove your identity and authorization to work
in the U.S. for the Company. You must comply with the Immigration and
Naturalization Service’s employment verification requirements.

 

5. Representation and Warranty of Employee. You represent and warrant to the
Company that the performance of your duties has not violated and will not
violate any agreements with or trade secrets of any other person or entity.

 

6. Equity-Based Compensation. You may be eligible to receive awards of
equity-based compensation (e.g., options and or convertible preferred shares to
acquire shares of the capital stock of the Company or the opportunity to
purchase restricted shares of such stock) pursuant to one or more employee
benefit plans maintained by the Company from time to time for such purpose;
however, any such compensation shall be (i) solely within the discretion of the
Board (or a Committee of the Board maintained for such purpose) and (ii) subject
to the terms of any definitive agreement with respect thereto.

 

7. Term of Employment. Your employment with the Company shall be for 12 months
after the effective date of this Agreement.

 

8. Dispute Resolution Procedure. You and the Company (the “parties”) agree that
any dispute arising out of or related to the employment relationship, including
the termination of that relationship and any allegations of unfair or
discriminatory treatment arising under state or federal law or otherwise, to the
maximum extent permitted by law, shall be resolved by final and binding
arbitration, except where the law specifically forbids the use of arbitration as
a final and binding remedy, or where section (d) below specifically allows a
different remedy. The following dispute resolution procedure shall apply:

 

 

(a)

The party claiming to be aggrieved shall furnish to the other party a written
statement of the grievance identifying any witnesses or documents that support
the grievance and the relief requested or proposed.

 

 

   

(b)

The responding party shall furnish a statement of the relief, if any, that it is
willing to provide, and the witnesses or documents that support its position as
to the appropriate action. The parties can mutually agree to waive this step. If
the matter is not resolved at this step, the parties shall submit the dispute to
non-binding mediation before a mediator to be jointly selected by the parties.
The Company will pay the cost of the mediation.

 

 

   

(c)

If the mediation does not produce a resolution of the dispute, the parties agree
that the dispute shall be resolved by final and binding arbitration. The parties
shall attempt to agree to the identity of an arbitrator, and, if they are unable
to do so, they will obtain a list of arbitrators from the Federal Mediation and
Conciliation Service and select an arbitrator by striking names from that list.



 

The arbitrator shall have the authority to determine whether the conduct
complained of in subsection (a) of this section violates the rights of the
complaining party and, if so, to grant any relief authorized by law, subject to
the exclusions of subsection (d) below. The arbitrator shall not have the
authority to modify, change or refuse to enforce the terms of any employment
agreement between the parties. In addition, the arbitrator shall not have the
authority to require the Company to change any lawful policy or benefit plan.

 

 
2


--------------------------------------------------------------------------------




 

The hearing shall be transcribed. The Company shall bear the costs of the
arbitration if you prevail. If the Company prevails, you will pay half the cost
of the arbitration or $500, whichever is less. Each party shall be responsible
for paying its own attorneys fees.

 

Arbitration shall be the exclusive final remedy for any dispute between the
parties, to the maximum extent permitted by law, including but not limited to
disputes involving claims for discrimination or harassment (such as claims under
the Fair Employment and Housing Act, Title VII of the Civil Rights Act of 1964,
the Americans with Disabilities Act, or the Age Discrimination in Employment
Act), wrongful termination, breach of contract, breach of public policy,
physical or mental harm or distress or any other disputes, and the parties agree
that no dispute shall be submitted to arbitration where the party claiming to be
aggrieved has not complied with the preliminary steps provided for in
subsections (a) and (b) above.

 

The parties agree that the arbitration award shall be enforceable in any court
having jurisdiction to enforce this Agreement, so long as the arbitrator’s
findings of fact are supported by substantial evidence on the whole and the
arbitrator has not made errors of law; provided, however, that either party may
bring an action in a court of competent jurisdiction regarding or related to
matters involving the Company’s confidential, proprietary or trade secret
information, or regarding or related to inventions that you may claim to have
developed prior to joining the Company or after joining the Company. The parties
further agree that, for violations of your confidentiality, proprietary
information or trade secret obligations which the parties have elected to submit
to arbitration, the Company retains the right to seek preliminary injunctive
relief in court in order to preserve the status quo or prevent irreparable
injury before the matter can be heard in arbitration.

 

 

(d)

The Company reserves the right to modify, change or cancel this provision upon
30 days written notice. However, such cancellation shall not affect matters
which have already been submitted to arbitration.

 

9. Integrated Agreement. Please note that this Agreement supersedes any prior
agreements, representations or promises of any kind, whether written, oral,
express or implied between the parties hereto with respect to the subject
matters herein. It constitutes the full, complete and exclusive agreement
between you and the Company with respect to the subject matters herein. This
agreement cannot be changed unless in writing, signed by you and the Chief
Executive Officer or President of the Company.

 

10. Severability. If any term of this Agreement is held to be invalid, void or
unenforceable, the remainder of this Agreement shall remain in full force and
effect and shall in no way be affected; and, the parties shall use their best
efforts to find an alternative way to achieve the same result.

 

In order to confirm your agreement with these terms, please sign one copy of
this letter and return it to me. The other copy is for your records. If there is
any matter in this letter which you wish to discuss further, please do not
hesitate to speak to me.

 

{Signature Page to Follow}

 

 
3


--------------------------------------------------------------------------------




 

  Very truly yours,    

Success Holding Group Int’l Inc.

        By: /s/ Steve Andrew Chen       Steve Andrew Chen       Chairman        
 

 

I agree to the terms of employment set forth in this Agreement.

 

Signature [img_ex101002.jpg]

 

Date: May 8 , 2014

Name (printed): Brian Kistler

 

 

 

 

4

--------------------------------------------------------------------------------